Citation Nr: 0534670	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-41 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a stomach 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This appeal arises from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in which the RO denied entitlement to service connection for 
stomach problems and a back condition.  The veteran perfected 
an appeal of these issues.  

In October 2005, the veteran testified at a personal hearing, 
with the undersigned presiding.  A copy of the transcript of 
the hearing has been associated with the veteran's claims 
file.  

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Upon review of the record, the Board notes that the "service 
medical records" contained in the claims file consists only 
of his discharge examination and dental records.  These 
records were received in 1953.  The 1953 request for these 
records noted that a dental claim had been filed, and appears 
to have requested only the veteran's "original entrance and 
discharge dental examinations, and all available original 
dental records of treatment in service."  It does not appear 
that the form requested the veteran's service medical 
records.  No subsequent request for service medical records 
appears in the claims file.  

Pursuant to 38 C.F.R. § 3.159(c)(3), VA must obtain a 
veteran's service medical records if relevant to the claim.  
Under section 3.159(c)(2), VA will make as many requests as 
necessary to obtain relevant records from a Federal 
department or agency, which includes service medical records. 
VA may end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain them 
would be futile.  Thus, remand to request the veteran's 
service medical records is required.

For the reasons noted above, this appeal is REMANDED for the 
following:

1.  The RO should attempt to secure the 
veteran's service medical records through 
official channels.  All attempts to 
obtain the records should be documented 
in the claims file.  If the records are 
unavailable, and further attempts would 
be futile, the file should be so 
annotated, and the veteran so notified.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).







 
 
 
 

